Citation Nr: 1505471	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-03 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether the Appellant is eligible for Department of Veterans Affairs (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The case was received from the Atlanta, Georgia RO.  

In January 2014, the Appellant testified before the undersigned at a Board hearing via video conference from the RO.


FINDING OF FACT

The Appellant had no service in the Armed Forces of the United States


CONCLUSION OF LAW

The Appellant did not have the requisite service to establish basic eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  


Basic Eligibility for VA Benefits

The Appellant claims entitlement to VA benefits on the basis that he had military service on behalf of the United States Armed Forces during the Vietnam during the 1970's.  In support of his claim, he submitted documents showing that he served with the Special Guerrilla Unit (SGU) in Laos, to include with the Special Combat Unit.  He asserts that he was recruited by the Central Intelligence Agency (CIA) to serve in the SGU.  The Appellant submitted an "OFFICIAL SGU FORM DD 214."  He did not submit a service department issued DD 214, but rather this form which as presented only reflects service as part of the "SGU."  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  When a claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "The Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203(c). The U.S. Court of Appeals for the Federal Circuit held that "section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008); see also Taguba v. McDonald, 2014 WL 4199213 (Vet. App. Aug. 2014)(noting that 38 C.F.R. § 3.203(c) requires verification from the relevant service department). 

The Hmong Special Guerrilla Units actively supported U.S. efforts in the Vietnam conflict from 1961 to 1975.  SGU's fought the Communist Lao and North Vietnamese, rescued downed U.S. pilots and protected U.S. troops operating in that area.  Although the U.S. honors SGU Veterans for their sacrifices and their contribution to U.S. efforts in the Vietnam conflict, SGUs are not included in the definition of the Armed Forces of the United States.  See 38 U.S.C.A. § 101, 106, 107; 38 C.F.R. § 3.1, 3.7.

The Board considered whether further development was required; however, this case differs because the service claimed by the Appellant is not qualifying U. S. military service.  His sole contention and documentation is that his service with the SGU should qualify him for VA benefits.  The National Personnel Records Center indicated that there was no service.  Moreover, since there is no potentially qualifying service claimed by the Appellant, it would serve no purpose to request verification from the service department.  See Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Thus, since the Appellant does not have the requisite service to qualify for VA benefits, the appeal must be denied.  


ORDER

Basic eligibility for VA benefits is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


